Per Curiam.
Respondent employer appeals from an award of compensation to the widow of its deceased employee. The sole question on appeal is whether that widow should be d©-*262prived of dependency benefits merely because, since her husband’s death, she has held herself out as the wife of another man although she has not married him.
The issue was decided in Gaudreau v. Eclipse Pioneer Division, Bendix Air Corp., 137 N. J. L. 666 (E. & A. 1948). It was there held that the Legislature had clearly provided that only the actual remarriage of a widow terminates her right to workmen’s compensation benefits. Since common law marriages have not been recognized in this State since 1939, it is necessary that there be an actual ceremonial remarriage before a widow can be deprived of dependency benefits. Short of that, the widow’s life-style, albeit an illicit relationship, is no bar to her receiving compensation. Gaudreau at 368, 370.
Affirmed.